Citation Nr: 0733695	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to rendering a final decision on the veteran's claims.

Glaucoma

The veteran and his wife have both stated that the veteran 
was seen at least two times between the veteran's discharge 
from service and when he was diagnosed to have suspect 
glaucoma in September 2000.  They also said that these eye 
doctors  told the veteran that high pressure in his eyes was 
causing his complaints.  The veteran said that he was told to 
follow up, but never did.  Neither the veteran or his wife 
have identified the eye doctors that purportedly said this to 
the veteran, nor has the veteran provided either the 
treatment records from these eye doctors or a release for VA 
to obtain those treatment records.  In addition, the time 
frame of when the veteran saw these doctors has not been 
provided.  On remand, this information and any related 
treatment records should be sought.

In addition, the veteran submitted a record of a September 
2000 eye examination in support of his claim that was 
conducted by the Fort Hood Optometry Services.  It appears 
that this examination may have been conducted at the Red 
River Army Depot where the veteran was apparently employed as 
a civilian.  Nevertheless, the circumstances that would 
permit the veteran to receive an evaluation by military 
personnel should be clarified.  

Finally, the veteran should be scheduled for a VA eye 
examination.  The veteran is hereby advised that it is 
incumbent upon him to submit to a VA examination if he is 
applying for VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for 
a scheduled examination, without good cause, his claim will 
be decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. 
§ 3.655(a) and (b).

Anxiety

The service medical records show that the veteran was seen on 
November 18, 1975, by the Department of Psychiatry and 
Neurology at the U.S. Army Hospital in Nurnberg, Germany.  
The treatment note does not, however, indicate the purpose of 
this examination.  As mental health treatment records are 
often kept separate from a veteran's service medical records, 
a search of the mental health clinical records of the U.S. 
Army Hospital in Nurnberg, Germany, should be conducted for 
any mental health treatment records related to the veteran 
for the month of November 1975.

If, and only if, the above search results in evidence that 
the veteran received mental health treatment while in 
service, the veteran should be scheduled for a VA mental 
disorders examination and an opinion should be requested 
whether any current psychiatric disorder the veteran has is 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide completed release forms (VA Form 21-
4142) identifying the names, addresses and 
dates of treatment for each eye care provider 
that examined the him between July 1976 and 
September 2000 and told him that he had high 
pressure in his eyes.  The veteran is advised 
that he may submit any private eye care 
records himself rather than completing the 
release forms.  If the veteran provides 
completed release forms, the identified eye 
care treatment records should be requested.  
In making the request, it should be specified 
that copies of the actual treatment records, 
as opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard.

2.  Contact the veteran and request that he 
clarify the circumstances that permitted an 
eye evaluation by military personnel with the 
Ft. Hood Optometry Service that apparently 
occurred at the Red River Army Depot in 
September 2000.  Logical development of any 
further military records should be conducted 
if this happened to have occurred during a 
period of previously unreported military 
service by the veteran.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA eye examination.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the claims file and 
conducting any necessary diagnostic testing, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's glaucoma is related to any 
disease or injury incurred during service or 
complaints noted therein.  The examiner 
should consider both the clinical records and 
the statements made by the veteran and his 
wife in rendering the requested opinion, and 
provide a rationale for the conclusion 
reached.  

4.  Contact the NPRC, or any other 
appropriate agency, and request any available 
records regarding any treatment the veteran 
may have received at the US Army Hospital 
Mental Health Clinic in Nurnberg, Germany 
during November 1975.  

5.  If, and only if,  the requested 
development in #4 results in  evidence 
indicating the veteran received mental health 
treatment during service, the veteran should 
be scheduled for a VA mental disorders 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the claims file, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
psychiatric disorder the veteran has is 
related to the mental health treatment 
received during service.  

6.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report(s) is complete, the 
veteran's claims should be readjudicated.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




